Opinion,
Mr. Justice Green:
It was an entirely undisputed fact, and so found by the learned auditor in the court below, that the appellant received from her father’s estate about $600 in the year 1860, or thereabouts, which went into the hands of her husband, and was kept by him. All the evidence in the case established this fact, and there was not a particle of contradictory proof. The rule of law, applicable in such case, is that the mere fact of the reception of the wife’s money by her husband, makes him her debtor, and it requires no affirmative proof by the wife that he received it as a loan, and not as a gift. On the contrary, if it is alleged afterwards, whether by the husband’s heirs or by his creditors, that the money was received as a gift, and not as a loan, the burden is upon those who make such allegation to prove it.
*109Thus, in Grabill v. Moyer, 45 Pa. 530, we said: “ After it has been shown, as it was in this ease, that the property accrued to the wife by descent from her father’s and brother’s estates, the presumption necessarily is that it continued hers. In such a case, it lies upon one who asserts it to be the property of the husband, to prove a transmission of the title, either by gift or contract, for value; for the law does not transmit it without the act of the parties. If mere possession were sufficient evidence of a gift, the act of 1848 would be useless to the wife. Nothing is more easy than for the husband to obtain possession even against the consent of the wife; and where he obtained it with her consent, it can be at most but slight evidence of a gift. .... When it is established that the ownership of the money is in her, she may take the position of a creditor, with all of a creditor’s rights.” In Bergey’s App., 60 Pa. 408, Thompson, C. J., said: “No inference of a gift from the transaction as detailed, could, we think, arise. She was not bound to attempt a rescue of it from him, or proclaim that it was not a gift. She might rest on the idea that his receipt in her presence was with the intent to take care of it for her. In Johnston v. Johnston, 31 Pa. 450, this court said, in a case of the nature of this: ‘ As the law made it (the money) hers, it presumes it to have been received for her by her husband.’ That case contrasts the presumptions arising from the receipt of money by husbands prior and subsequent to the act of April 11,1848. In the first period, the presumption is that he has received it under and by virtue of his marital power as his own; in the second, the presumption is the opposite, that he received it for his wife, the act of assembly having declared it hers, and for her sole and separate use.”
In Hamill’s App., 88 Pa. 363, this court said: “ But the objection has been made on the part of the appellees that no proof was made of any terms on which Mr. Hamill held the money, and that without some evidence of a loan, they were not required to show that it was a gift. The essential question is, whether Mr. Hamill received the money or not. If he did, it will be presumed that he held it in trust for her. The mere possession of a wife’s money is no evidence, since the act of 1848 was passed, 'that the title to it was vested in the husband.” In Young’s Estate, 65 Pa. 101, we said: “The hus*110band is presumed to know tbe law and his duty, and, if he does not restore to her all that is hers, it must be presumed he intends what the law requires of him, that he will stand as her debtor for the amount received, and that his estate will so answer. He has in law no more title to her separate estate, or to the use and conversion of it to his own benefit, since 1848, than he has to the property and estate of any stranger without her actual consent. When he receives her money, the legal presumption is that he receives it solely for her use, and consequently must account for it by showing that it was returned or expended for her use at her request, or that he received it as a gift from his wife.”
We have selected these cases from a number of the decisions upon this subject, because they are representative in their character, and afford ample illustrations of the kind of treatment which the facts of the present case require. The auditor and court below seemed to think that the evidence was scarcely sufficient to make out a case of indebtedness by the husband td the wife, and therefore inclined to the belief that it ought to be regarded as a gift; and this result was reached, not because there was any specific evidence of a gift, but rather as an alternative of insufficient evidence of a loan. But the reasoning of all the eases, cited above, is that the law presumes a loan from the mere fact of the receipt of the wife’s money by the husband, and that it is his legal duty to return it to her, and that this presumption can only be rebutted by proof of a gift, if a gift is alleged.
Having read all the testimony carefully, we fail to discover any evidence of a gift by the wife. The auditor thought the declarations of the husband which proved the receipt of the money by him were not indicative of a loan, and they must therefore be treated as evidence of a gift. But we cannot read those declarations in that way. In none of them' did he assert that the money was received by him as a gift, in the proper-sense of that term. He spoke of not having given her any note or obligation for it, but quite plainly indicated, as we think, that he intended she should have it back. Thus, the first witness said, “ I think he always said that he intended to leave her the money, as near as I can tell. Never heard B. Wormley say that this was a gift by her to him.” The next *111witness said, “ He told me that she had given him her money, but had taken no note or anything to show for it; if he died before her, he would leave her well fixed.” That the husband did not mean to use the word “ given,” in the sense of an absolute gift, is manifest from his remark that she did not take any note or anything to show for it, because, if he had understood it to be a gift, in the proper meaning of the word, there would have been no occasion for the remark about her not taking a note, or any other security. The next witness, having repeated a similar declaration about her giving him the $600, said, “ The way he talked to me was he would leave her plenty to live on if he died before her, and wanted her to have it back.” This language indicated that he did not regard the. money as absolutely his, but as something which he desired her to have back. The next witness said that he told her that his wife laid down the money, and told him to do whatever he pleased with it; that he had put the money in the house on the Mansion farm; that he wanted her to have it as long as she lives ; and that he gave her nothing to show for it; all of which tends to prove that he considered he was holding the money for her, and that at some time it was to be returned to her. The witness added, “ He did not say it was an out and out gift to him, but I think he counted that she was to have it. I heard him say at other times that he had his wife’s money, and that he was going to leave her plenty to live on. . . . I think it was the intention of B. Wormley to pay it back.” The next witness testified that Wormley told him “he had his wife’s money that she had from home, and he was going to sell the lot across the hill, and the property in Landisburg, and expected to pay those claims; Mr. Briner’s, Mr. Freeman’s, his wife’s, and several others whom he named.....He then referred particularly to the claim of his wife; said, if his wife lived longer than him, she should have her money; this is the only time he ever referred to this matter to me. He then died within three months from this time, intestate.” If this testimony is believed, and there is no reason to disbelieve it, it is conclusive of this question. It not only proves a distinct recognition of his wife’s claim, but the expression of a determination to pay it, in his lifetime if possible, and after his death if not. The particular value of all the testimony, referred to, *112is that it rebuts any inference that the husband regarded his wife’s money as his, and hence destroys the theory of a gift. The declarations of the husband were the only source from which the auditor drew his inference of a gift, and we are clearly of opinion those declarations do not justify that inference. There is not a particle of testimony to prove that the wife was present when these declarations were made, or that she ever in any instance said or admitted by word or action that she had made a gift of the money to her husband. In these circumstances, we think without hesitancy, that the legal presumption of indebtedness from the mere recipiency of the money remains, and must control the question.
We do not think the wife can claim interest on the money, as she undoubtedly did permit her husband to have the use of it without any claim for interest, and indirectly, at least, shared in the benefit derived from its use. She is of course entitled to interest from the- time of his death, and that must be allowed.
The decree of the court below is reversed, at the cost of the appellees; and the record is remitted, with instructions to correct the account in accordance with this opinion.